Opinion on Rehearing. — We have examined the motions for rehearing filed by both parties, and see no reason to disturb the judgment we rendered in the case.
The appellant in its motion for rehearing asks us to reform our judgment and render judgment in its favor, because it insists that the general demurrer should have been sustained, as the facts pleaded are the same as those upon which we based our conclusion that the plaintiff was not entitled to recover more than nominal damages.
The petition, we think, was good when questioned by a general demurrer. The allegations went farther than the proof. It is averred in the petition, in addition to the society and comfort the plaintiff expected from his brother as a traveling companion, that he also expected aid. The petition does not aver what character of aid or services in that respect he expected from his brother, but it does aver that he expected aid. As against a general demurrer it was not necessary or essential that the character of services or aid expected should be minutely set out and described. The motions for rehearing are overruled.
Writ of error refused.                     Motions overruled.